                                          Case 3:20-cv-00763-WHO Document 14 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BRIAN IRELAND,
                                   7                                                  Case No. 20-cv-00763-WHO
                                                        Plaintiff,
                                   8
                                                 v.                                   ORDER OF DISMISSAL
                                   9
                                         CEREBRAL INC.,                               Re: Dkt. No. 13
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed without prejudice. The Case Management Conference scheduled for May 12, 2020 is

                                  15   vacated. The Clerk shall close the case.

                                  16   Dated: May 11, 2020

                                  17                                               ______________________________________
                                                                                   WILLIAM H. ORRICK
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
